                  3:21-cr-30003-SEM-TSH # 20    Page 1 of 4
                                                                                   E-FILED
                                                       Thursday, 17 June, 2021 11:21:48 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )                Case No. 21-cr-30003
                          )
JOHN MIMS,                )
                          )
         Defendant.       )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant John Mims’ Motion

to Allow Defendant to Attend Father’s Funeral (d/e 14) (Motion). On

January 5, 2021, a grand jury indicted Defendant Mims with conspiracy to

possess with the intent to distribute 50 grams or more of actual

methamphetamine, in violation of 21 U.S.C. §§ 841(a), (b)(1)(A) and 846.

Indictment (d/e 1). On March 29, 2021, this Court ordered Mims detained

pending trial. Detention Order (d/e 10).

     Mims asks this Court for a temporary release from pretrial detention

to attend funeral services for his late father John Eldie Mims. Defendant

Mims’ father died on May 31, 2021. Services are scheduled for June 19,

2021, at the Green Chapel Missionary Baptist Church in LaGrange,

Missouri. The visitation commences at 11:00 a.m. and the memorial
                                Page 1 of 4
                   3:21-cr-30003-SEM-TSH # 20   Page 2 of 4




service commences at 12:00 p.m. noon. See Motion, attached Obituary of

John Eldie Mims. Defendant Mims is currently detained at the Pike County,

Illinois, Jail.

       The Government has no objection to the requested temporary

release from custody for the limited purpose of attending the funeral as

long as Mims provides detailed information regarding his transportation and

time needed to travel to and from the services. United States Response to

Defendant’s Motion to Attend Father’s Funeral (d/e 18), at 2. In response,

Defendant Mims states that his mother, Kara Clay, will drive Mims to and

from the Pike County Jail and the services in LaGrange, Missouri. Clay will

transport Mims in a 2013 Ford Edge automobile. The travel time between

the Pike County Jail and LaGrange, Missouri is approximately 1 hour 10

minutes one-way. Defendant Mims’ Reply to Government’s Response to

Defendant’s Motion to Attend Father’s Funeral (d/e 19). The Court finds

these details sufficient to meet the Government’s concerns.

       The Court will allow a temporary release of Mims to attend the

visitation and memorial service. Mims asks for permission to attend a

family meal at a local park in LaGrange, Missouri, after the memorial

services. The Court denies this request. The Court does not find that




                                 Page 2 of 4
                   3:21-cr-30003-SEM-TSH # 20    Page 3 of 4




release to attend a family party is appropriate. The Court is particularly

concerned with the possible availability of alcoholic beverages at the party.

      THEREFORE, IT IS ORDERED THAT Defendant John Mims’ Motion

to Allow Defendant to Attend Father’s Funeral (d/e 14) is ALLOWED.

Defendant Mims is granted a temporary release from pretrial detention on

Saturday June 19, 2021 to attend the visitation and memorial services for

his late father John Eldie Mims at the Green Chapel Missionary Baptist

Church (Church) in LaGrange, Missouri, under the following terms and

conditions: Defendant Mims shall be released from the Pike County,

Illinois, Jail into the custody of his mother Kara Clay at 9:00 a.m. on

Saturday June 19, 2021. Defendant Mims’ mother Kara Clay shall drive

Defendant Mims directly to the Church to attend the visitation that

commences at 11:00 a.m. and the memorial service that commences at

12:00 p.m. noon. Defendant’s Mother Kara Clay shall drive Defendant

Mims back to the Pike County, Illinois, Jail immediately after the conclusion

of the memorial services; provided however, that Defendant Mims shall

return to the Pike County, Illinois, Jail no later than 4:00 p.m. on Saturday

June 19, 2021, to resume his pretrial detention. Failure to return to the

Pike County, Illinois, Jail by 4:00 p.m. on June 19, 2021, will cause

Defendant Mims to be subject to arrest and possible prosecution for

                                 Page 3 of 4
                   3:21-cr-30003-SEM-TSH # 20    Page 4 of 4




escape from pretrial detention. The terms and conditions of the Detention

Order (d/e 10) otherwise remain in full force and effect.

ENTER: June 17, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 4 of 4
